NUMBER 13-13-00231-CR

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


MILTON GONZALEZ,                                                         Appellant,
                                           v.

THE STATE OF TEXAS,                                                       Appellee.


                     On appeal from the 28th District Court
                          of Nueces County, Texas.


                                       ORDER

    Before Chief Justice Valdez and Justices Perkes and Longoria
                                Order Per Curiam
         Appellant’s court-appointed counsel has filed an Anders brief and a motion to

withdraw in this cause. See Anders v. California, 386 U.S. 738, 744 (1967). On June

25, 2014, the Texas Court of Criminal Appeals issued an opinion clarifying the

responsibilities owed by appellant’s counsel and the appellate court in Anders cases.

See Kelly v. State, PD-0702-13, 2014 WL 2865901, at **1–4 (Tex. Crim. App. June 25,

2014).     In accordance with this opinion, appellant’s counsel must:   (1) notify the
appellant that counsel has filed an Anders brief and a motion to withdraw; (2) provide the

appellant with copies of both pleadings; (3) inform the appellant of appellant’s rights to

file a pro se response, review the record preparatory to filing that response, and seek

discretionary review if this Court concludes that the appeal is frivolous; and (4) provide

appellant with a form motion for pro se access to the appellate record, lacking only the

appellant’s signature and the date, and including the mailing address for the court of

appeals, with instructions to file the motion within ten days. See Anders, 386 U.S. at

744; Kelly, 2014 WL 2865901, at **3–4. Further, counsel must inform this Court, in

writing, that counsel has met the foregoing requirements. Kelly, 2014 WL 2865901, at

**3–4.

         Accordingly, we ORDER appellant’s court-appointed appellate counsel to comply

with the foregoing procedures and file, within ten days of the date of this order, a letter

certifying that appellant’s counsel has met the foregoing requirements in this case.

         It is so ORDERED.



                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of August, 2014.




                                            2